Citation Nr: 1744073	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-31 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder and depressive disorder.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969, and June 1991 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied service connection for sleep apnea and PTSD.

In March 2012 the Veteran filed his notice of disagreement, was issued a statement of the case in September 2013, and in October 2013 perfected a timely appeal to the Board.

In August 2016, the Veteran testified at a video conference hearing conducted at the Nashville RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.


FINDINGS OF FACT

1.  The February 2009 rating decision denied service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder  and the Veteran did not perfect a timely appeal to the decision.

2.  The evidence associated with the claims file since the February 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a psychiatric disorder, to include PTSD and depressive disorder.

3.  The Veteran's PTSD, depressive disorder and anxiety disorder NOS did not have onset during active service, and were not caused by active service.

4.  The Veteran's sleep apnea did not have onset during active service.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision which denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the final February 2009 rating decision is new and material; therefore, the claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for a psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder NOS have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for service connection for sleep apnea have not all been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I.  New and Material Evidence

Prior to the filing of the current claim to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder to include PTSD and depressive disorder, a prior claim of entitlement to service connection for PTSD and depression was denied by the AOJ in a February 2009 rating decision.  While the Veteran filed a timely notice of disagreement with the decision, he did not timely perfect his appeal after issuance of an August 2010 statement of the case and the RO closed the case.  The February 2009 rating decision is final.  See 38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In general a claim that is the subject of a final RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

At the time of the February 2009 rating decision, evidence relevant to the psychiatric disorder included the Veteran's service treatment records from January 1966 to June 2006, VA treatment records from October 2002 to February 2008, and an August 2008 memorandum of combat medals for PTSD.  The AOJ denied the claim for PTSD as the evidence failed to show a clinical diagnosis, a corroborated in-service stressor event, or that the condition occurred in, or was caused by service.  The AOJ denied the claim for major depressive disorder as there was no evidence which established that the Veteran's depression occurred in or was caused by service.

Relevant evidence obtained since the February 2009 rating decision includes June 2009 and October 2011 VA treatment records, a December 2011 VA memorandum providing evidence purporting to verify the Veteran's stressor due to receipt of the Combat Infantry Badge and a Purple Heart, a September 2013 VA examination report which diagnosed the Veteran with anxiety disorder NOS which the examiner opined was more likely than not caused by noted in-service events, and an October 2016 hearing transcript which describes events which the Veteran states led to being awarded a Purple Heart.

The evidence submitted to verify occurrence of the Veteran's in-service stressor for his PTSD claim, and the examination report diagnosing an anxiety disorder NOS were not previously submitted, relate to unestablished facts necessary to substantiate this claim, are neither cumulative nor redundant, and raise a reasonable possibility of substantiating the service connection claim for a psychiatric disorder.  See Shade, supra.  Thus, the evidence is new and material and the service connection claim for a psychiatric disorder to include PTSD and a depressive disorder is reopened.

II.   Psychiatric disorders

A.  PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304 (f).

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications received at the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit (Federal Circuit).  79 Fed. Reg. 45,093, 45,094-096  (Aug. 4, 2014).  The psychiatric claim was pending before the Board prior to that date.

Under 38 C.F.R. § 3.304 (f)(2), if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

The Veteran testified during his video conference hearing that he served in Vietnam in October or November 1966 until 1967 and that he received a Purple Heart for a fragment injury and a Bronze Star while with the 1st Cavalry.  He stated that he took small arms fire, feared for his life and as a result has difficulty sleeping and suffers flashbacks.  The Veteran said he had avoided treatment because of the stigma attached with doing so.  He stated that he did not experience a hostile military event while in Desert Storm, but saw the aftermath of bombs on the highway.  The Veteran stated that he believes his service in southwest Asia and Vietnam contributed to his PTSD.

In a September 2008 statement in support of his PTSD claim, the Veteran stated he was in 1st Cavalry Division which was ambushed and tried to hide in elephant grass.  He stated that he lost three fourths of the company and that his team leader was shot in the head.  The company waited on an airstrike and after they dropped napalm, he smelled burning flesh and heard screaming. The Veteran then asserted that he heard two blasts and thought he was dead, but woke up in a field hospital with an arm wound and was told he had sixty eight kills.  The Veteran's service treatment records do not indicate any such wound or residuals of any such wound.

An April 2004 note from the Veteran's primary care physician reflects a PTSD screening which found that the Veteran had an experience that caused him to suffer nightmares or think about it when he did not want to, that he tried hard not to think about it or avoided situations that reminded him of it, was constantly on guard watchful or easily startled, and felt numb, detached from others, activities and his surroundings.  A screening for depression was negative.

Treatment records from January 2008 show that the Veteran reported episodes of depressed mood including crying spells, increased appetite, increased sleep anhedonia, and withdrawing from others.  He admitted to suicidal ideations but denied any plan or intent and was unable to identify any triggers.

Treatment records from October 2011 show the Veteran was provided with a PTSD screening which resulted in a finding of no PTSD. 

The Veteran was afforded a VA examination in September 2013 which found no diagnosis of PTSD.  The examiner found no other mental disorder and no traumatic brain injury, but upon review of claims file, noted a diagnosis  of PTSD as evidenced by completion of a PTSD residential program, and a diagnosis of major depressive disorder in January 2008 during a psychiatric in-patient consult.  The examiner found that while the Veteran meets criterion A,  the Veteran does not report an acceptable stressor reaction per DSM-IV.


The examiner remarked that the only stressors the Veteran reported were those that allegedly occurred in Vietnam, but noted it did not appear that the Veteran ever service in Vietnam.  The examiner determined that lacking a stressor, the Veteran did not meet the criteria for a diagnosis of PTSD.  

The Veteran has maintained that he is a decorated combat veteran with service in Vietnam in 1966 and 1967 and that he suffered a stressor in combat that would warrant service connection for PTSD.  The Veteran's personnel records include two DD-214 forms, one which shows that the Veteran received a Good Conduct Medal, National Defense Service Medal, and recognition as a sharpshooter.  It also shows service in Korea.  The second DD-214 shows that the Veteran received a Purple Heart, a Combat Infantry Badge, and other citations including Vietnam Presidential citation, but under the foreign service box still shows the Veteran as having served in Korea.  Personnel records include a record of assignments which show that the Veteran served in Korea and Germany, but do not mention service in Vietnam.

A Develop Note from July 2008 to verify the CIB and Purple Heart reports that the Veteran's 2-1A shows that the Veteran was assigned to C Company 76th Engineer Battalion APO 96276 which was stationed in Korea during the time period that he contends he was in Vietnam.

An August 2008 VA memorandum notes that there are indications that the Veteran's military documents may have been tampered with or give false information.  The memorandum shows that the Veteran's personnel file and DD-214 do not provide any indication of Vietnam service, and a request for verification of receipt of a Purple Heart was sent to the National Personnel Records Center (NPRC) and came back negative, which is inconsistent when compared with a DD-214 from the Defense Personal Records Image System (DPRIS) images which includes a Combat Infantry Badge (CIB), Bronze Star, Purple Heart, and a RVN Cross of Gallantry with Palm.  

A November 2008 VA memorandum reported a finding that the information required to corroborate a stressor described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and insufficient to allow for a meaningful research of Marine Corps of National Archives and Records Administration (NARA) records.

Thus, the evidence of record tends to show that the Veteran did not have service in Vietnam, and it appears that his reports of such service lack credibility.  As such, the most probative evidence of record demonstrates that the Veteran does not have PTSD.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


B.  Depressive Disorder

There is no evidence within the Veteran's service treatment records of a complaint or treatment for a major depressive disorder while the Veteran during active service.  The treatment records do note treatment for mild depression in November 1975 which was successfully treated with antidepressant medication, but that episode of depression did not occur during either of the Veteran's periods of service.  

The Veteran's medical examination reports and reports of medical history are all silent as to any complaints of any mental disorder or depression, and after the note regarding the November 1975 depression treatment, there is no additional mention of depression until he reported crying spells and depressed mood in January 2008, many years after discharge from service.

The Board finds as there is no evidence of record of in-service incurrence of depression, service connection for a major depressive disorder is not warranted.

C.  Anxiety Disorder NOS

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1(2009).  In Clemons the Court explained that in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has recharacterized the claim for PTSD to entitlement to service connection for a psychiatric disorder as stated on the title page of this decision and his appeal is perfected to the Board as to all psychiatric disorders.  This will provide the most favorable review of the Veteran's claims for a psychiatric disorder in keeping with the Court's holding in Clemons.  The Board acknowledges that the Veteran has a current service connection claim at the AOJ for anxiety disorder NOS.  However, under Clemons, the Board has jurisdiction to address all psychiatric disorders when adjudicating a claim for PTSD.

The 2013 examination report provides evidence of incidents during the Veteran's service in Desert Storm where he witnessed "carpet bombing" where people were buried alive.  The Veteran described another incident in Korea where several troops were sleeping in sleeping bags and North Koreans slit their throats.  The Veteran was helping to check on the soldiers the next morning and found them with their throats slit.  The Veteran also described being under automatic gunfire attack while serving in Korea.  The examiner noted that the stressors met criterion A for a diagnosis for PTSD, but were not related to the Veteran's fear of hostile military or terrorist activity as he did not report an acceptable stressor reaction per DSM-IV.  The VA examiner opined during the Veteran's September 2013 examination that while the Veteran does not meet the overall criteria for PTSD, he does appear to meet criteria for anxiety disorder not otherwise specified (NOS) which is more likely than not caused by his noted in-service events in Korea and SW Asia which are adequate to support the diagnosis.  The examiner noted the Veteran exhibited social impairment and significant personal distress, but not occupational impairment.

While the examiner based her opinion on the Veteran's accounts of incidents in Desert Storm and North Korea, the Board finds the Veteran's accounts lack credibility.  The Veteran has reported incidents he asserts he was involved in in Vietnam and receipt of awards during his earlier period of active duty and the preponderance of evidence demonstrates that that he did not receive the awards that he asserts receiving and did not serve in Vietnam, as he has alleged.  Given the demonstrated lack of credibility concerning combat or combat type events, the Board concludes that the Veteran reports of events during his later period of service are cannot reasonable be taken as credible standing on their own.  Thus, the Board affords no value to the examiners determination that the Veteran's anxiety disorder is due to his later period of service because the report is based on events that the Board finds have not been shown to have occurred.  There is no additional evidence of record of an in-service incurrence as the Veteran's service records are silent as to any treatment or diagnosis of an anxiety disorder for either period of service.  Accordingly, the Board finds service connection for an anxiety disorder NOS, is not warranted.  There is no reasonable doubt to be resolved as to this issue.  

III.  Sleep Apnea

The Veteran stated during his October 2016 hearing that his sleep apnea originated while in a combat zone where he was only able to cat nap.  He stated that when in an environment that makes him reflect back he still just cat naps and has problems falling asleep and believes his PTSD has a lot to do with his sleep apnea.  The Veteran reported that he uses a CPAP machine and asserted that he was told at the VA in Memphis his sleep apnea was related to PTSD.  The Veteran stated that he had breathing problems after Operation Desert Storm, was sent to VA Memphis in 1991 and told of his condition, and was recommended a sleep test four or five years ago.  The Veteran's wife and daughter provided statements that asserted the Veteran has had issues with snoring and breathing when he is asleep.  The Veteran's daughter added that the Veteran complains about being tired no matter how much sleep he gets.

To the extent the Veteran and his family are claiming the Veteran has suffered symptoms of sleep difficulties present continuously since service, they are competent to do so.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, their statements are not of significant probative value.  While the Veteran has reported ongoing symptoms of sleep apnea since service, the evidence does not show that the Veteran sought treatment for his sleep apnea immediately following his period of service or for many years thereafter.  Service treatment records are silent as to any treatment for sleep apnea as the November 1991 report of medical examination finds the only issues reported pertain to the Veteran's hearing.  Breathing issues are not noted until May 2007 on an examination form, several years after the Veteran's last period of service.  As there is no evidence of an in-service injury or incurrence, the Board finds direct service connection for sleep apnea is not warranted.

The Veteran asserted that his physician told him that his sleep apnea was caused by his PTSD, therefore the Board will address the service connection claim for sleep apnea as secondary to PTSD.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2016).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

"Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

The Board acknowledges that while the Veteran asserted sleep apnea as secondary to PTSD, the Board will consider sleep apnea as secondary to any psychiatric disorder.  In light of the above denial of service connection for any psychiatric disorder to include PTSD, the Board must also deny service connection for sleep apnea as secondary to any psychiatric disorder.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102.




	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a psychiatric disorder, to include posttraumatic stress disorder, depressive disorder, and an anxiety disorder NOS is denied.

Service connection for sleep apnea is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


